Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing RODMAN & RENSHAW CAPITAL GROUP, INC. 1251 Avenue of the Americas New York, New York 10020 November 30, 2009 Via Facsimile Transmission and Edgar Thomas Kluck, Esq. Adam F. Turk, Esq. United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3010 Washington, DC 20549 Re: Rodman & Renshaw Capital Group, Inc. (the Company) Registration Statement on Form S-3, SEC File No. 333-162611 (the Registration Statement) Dear Sirs: In connection with the proposed public offering by the Company and certain stockholders of the Company of Company securities under the above referenced Registration Statement, the Company hereby requests, pursuant to Rule 461(a) under the Rules and Regulations promulgated under the Securities Act of 1933, as amended, that the Registration Statement become effective at 4:00 p.m. Eastern Time, on December 2, 2009, or as soon thereafter as practicable. With respect to this request the Company acknowledges that: Should the Commission or the staff, acting pursuant to delegated authority, declare the Registration Statement effective, it does not foreclose the Commission from taking any action with respect to the Registration Statement; The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the Registration Statement effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Registration Statement; and The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, Rodman & Renshaw Capital Group, Inc. By: /s/ Edward Rubin Edward Rubin President and Chief Executive Officer
